Biddle, J.
The State of Indiana, on the relation of *220George N. Jerauld, filed the complaint in this case, against Richard M. J. Miller and his sureties, founded on the bond of said Miller, executed as the guardian of the person and property of .James A. Devin, an habitual drunkard.
Two breaches wei'e assigned.
A demurrer, alleging the insufficiency of the facts stated in the breaches to constitute a. cause of action, was overruled to the complaint, and exceptions reserved.
An answer was filed, issues joined, trial and subsequent proceedings had, which resulted in a judgment for the appellee. Appeal.
An assignment of error is made in this court, amongst others, that the court erred in overruling the demurrer to the complaint; and this error, we think, is well taken. There is no copy of the bond alleged -to have been filed with the complaint to be found in the record; nor does it appear that the bond was ever made an exhibit. This defect in the complaint may be an oversight, and probably is, but it compels us to reverse the judgment, at the costs of the relator, and remand the cause for further proceedings — all of which is done.
Petition for a rehearing overruled.